Citation Nr: 1537913	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-05 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 and March 1971-including honorable service in the Republic of Vietnam from April 1970 to March 1971.  The Veteran is in receipt of service awards and decorations, including the Vietnam Service Medal, Vietnam Campaign Medal, Air Medal, and Bronze Star.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefit on appeal.  Jurisdiction of the Veteran's claims file is currently at the Detroit, Michigan RO.  

The Board is aware that the Veteran claimed service connection for PTSD.   Notably, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has characterized the issue broadly as noted on the cover page of this decision.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, he is currently diagnosed as having PTSD that has been related to an in-service stressful event.

CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein as to entitlement to service connection for an acquired psychiatric disorder, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Analysis

The Veteran contends that he has PTSD related to in-service stressors.  

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).  

If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran has alleged various stressors which, in summary, involve witnessing the deaths of other soldiers during combat, watching helicopters go down, bullets hitting their helicopter, and performance of reconnaissance missions resulting in the deaths of others.  The Veteran served as an image interpreter in Vietnam, and was sent on reconnaissance missions prior to ground troops progressing.  The reported stressors are consistent with the character of the Veteran's documented service, and the Board accepts the Veteran's assertions as proof of the alleged combat-related stressors.

The Veteran reported that he first experienced symptoms of PTSD during service and he self-medicated with alcohol both during service and for many years thereafter.  He reported the same to both the April 2009 private examiner and the August 2009 VA examiner.  

In April 2009, the Veteran submitted a private PTSD evaluation by a licensed psychologist.  The psychologist noted the Veteran's history and symptoms-including a detailed discussion of each criterion for a PTSD diagnosis.  The examiner diagnosed the Veteran as having PTSD related to the stressors that he experienced during service.  

The Veteran was afforded VA psychiatric examination in August 2009, during which the examiner found no current diagnosis of an acquired psychiatric disorder, including PTSD.  The examiner noted that he reviewed the April 2009 private evaluation.  He noted that it did not include any measurement or assessment procedures, and the "opinions presented in the report are based entirely upon an interview methodology."  Although the Veteran was in combat during his time in Vietnam, his psychometric tests were negative for PTSD.  He had a moderate range of self-reported depression noted.  The examiner concluded that the Veteran did not have a current Axis I diagnosis under the DSM-IV, and noted that his symptoms are not severe enough to interfere with occupational or social functioning.  

There are conflicting opinions on whether or not the Veteran has PTSD.  Specifically, during the private examination in April 2009, the psychologist found the Veteran met the criteria for a PTSD diagnosis, and she attributed it to his combat stressors in service.   In the August 2009 VA examination, the examiner was unable to provide an Axis I diagnosis-despite noting the Veteran's combat stressors.  Both examinations included a detailed report of the Veteran's history and current symptoms, and both reports are supported by the evidence of record.  

Although the August 2009 VA examiner found the Veteran did not have a current diagnosis of PTSD; the private evaluation showed a PTSD diagnosis during the appeal period.  Moreover, the private examiner attributed his symptoms to traumatic events he experienced during service in Vietnam.  In considering the evidence of record as a whole, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


